ON APPLICATION FOR ADMISSION TO THE BAR
JjPER CURIAM.*
Petitioner, Douglas E. Waitz, completed the requirements for admission to the Bar of Louisiana, with the exception of the requirement that he satisfactorily complete the Multistate Professional Responsibility Examination. During the July 2001 Louisiana State Bar Examination, Petitioner sought and was granted accommodations for taking the examination due to disabilities that are covered by the Americans with Disabilities Act. With such accommodations, Petitioner satisfactorily completed the Bar examination. However, Petitioner contends the he has not successfully completed the Multistate Professional Responsibility Examination as a result of the same disabilities.
After reviewing the evidence and considering the law, we conclude that Petitioner is eligible to be conditionally admitted to *38the practice of law in Louisiana, subject to the following conditions. First, Huntington B. Downer, Jr. shall be and is hereby appointed as Petitioner’s mentor. Second, Petitioner shall make application for accommodations to the National Conference of Bar Examiners for the purpose of taking the Multistate Professional Responsibility Examination. Third, Petitioner shall 12make a showing of proof on or before one year from today that he has satisfactorily completed the Multistate Professional Responsibility Examination. Should Petitioner fail to satisfy these conditions, his conditional right to practice law shall be terminated.

 Retired Judge Robert L. Lobrano, assigned as Justice Pro Tempore, participating in the decision.